Citation Nr: 1731957	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-31 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for colon cancer, as due to ionizing radiation exposure.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of traumatic brain injury also claimed as left orbital fracture, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Dale Graham, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1971 and September 1971 to January 1990. These matters come before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an August 2015 rating decision of the RO in Atlanta, Georgia. The RO in Atlanta, Georgia, maintains jurisdiction of the claims file.

The claim for entitlement for service connection for colon cancer, to include as secondary to ionizing radiation exposure was previously remanded in September 2014. This issue is ready for adjudication. 

While the case was in remand status, the Veteran perfected an appeal to the Board as to a new issue, whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for traumatic brain injury also claimed as left orbital fracture, and if so, whether service connection is warranted. 

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board. The transcript is of record. In the Veteran's VA Form 9 concerning his TBI claim, the Veteran declined a hearing on the issue. 

The issues of service connection for pulmonary fibrosis, skin cancer, and elevated liver enzymes secondary to kidney cancer have been raised by the record in a June 2017 statement, also the issue of service connection for depression and anxiety secondary to colon cancer has been raised by the record in an October 2012 statement but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to service connection for traumatic brain injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence does not show that the Veteran's currently diagnosed colon cancer originated in service or was otherwise etiologically related to any incident in service, to include exposure to ionizing radiation. 

2. Service connection for residuals of head, face, and mouth trauma, now claimed as residuals of traumatic brain injury (TBI), also claimed as left orbital fracture was denied in an April 2008 rating decision that was not appealed. 

3. Evidence received since the April 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claims for service connection for TBI.  


CONCLUSION OF LAW

1. Colon cancer was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2. As new and material evidence has been received since the issuance of a final April 2008 rating decision, the criteria for reopening the claim of entitlement to service connection for TBI are met. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC). Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

The Board notes that the Veteran's VA record is rebuilt. In September 2014, the Board found that the RO's attempt to rebuild the record was not complete. Specifically, the RO did not obtain a January 2008 VA examination report, the Veteran's VA treatment records from the Atlanta VA Medical Center dated from December 2004 to December 2007, an August 2010 Statement of the Case (SOC), and a private February 2007 colonoscopy report cited referred in the April 2008 rating decision. The September 2014 Board remand, also sought clarification on whether a statement by the Veteran's private physician, lay statements by the Veteran's acquaintances, and/or Social Security Administration (SSA) records pertained to the Veteran's claim. 

The record does not contain a letter which would serve as notification for the evidence necessary to substantiate his claim for service connection for colon cancer. However, the April 2008 VA rating decision noted that the Veteran was provided notice letters in July 2007 and December 2007. The rating decision also demonstrates that the Veteran provided responses to the notice letters in August 2007 and December 2007. Therefore, the Board finds that the Veteran was given proper notice the required evidence for his claim for entitlement to service connection for colon cancer. 

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's post-service VA treatment records, records from the SSA, and private treatment records. The RO specifically obtained medical records from VA treatment records from the Atlanta VA Medical Center dated from December 2004, the August 2010 SOC, and the February 2007 private medical colonoscopy report. Noted in the record is a report that the Veteran's January 2008 VA examination report could not be located. However, VA examination reports from January 2008 are located in the Virtual Benefits Management System (VBMS) "Legacy Content Manger Documents." This examination dealt with the Veteran's previous claims and service-connected disabilities. VA also obtained radiation dose estimates and an opinion from the Director of the Environmental Agents Service in accordance with the regulations regarding claims based on ionizing radiation exposure.

In response to the September 2014 Board remand, the Veteran stated that his August 2007 statement from his private physician; his records from SSA; and lay statements from C.A., R.A., A.H. and B.B. all relate to his colon cancer claim. The Veteran further stated that his private physician left the state of Georgia, that he is no longer practicing in Georgia, and that he has no way of obtaining any medical records. In January 2015, the RO sent a letter to the Veteran to request any "buddy statements." The Veteran responded with a description of what he recalled in the buddy statements and his private physician letter. The Veteran did not resubmit the actual lay statements. The Board emphasizes that the duty to assist is a two-way street and that the Veteran was given an appropriate amount of time to resubmit lay statements and he failed to so. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Regarding VA's duty to assist, the Board notes that the Veteran's service treatment records are incomplete in this case. The record does contain the Veteran's entrance examination and his dental records. The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). As will be explained below, the Board finds that the heightened duty to assist has been met.

In January 2015, the RO request the Veteran's complete service treatment records from Records Management Center. In February 2015, the RO received the Veteran's service records. The RO requested the Veteran's service treatment records and received a negative response, it was noted that all available records were shipped to the scan vendor for uploading to VBMS. Regarding VA's duty to notify of VA's inability to obtain records, as outlined in 38 C.F.R. § 3.159 (e), in August 2015, the Veteran was notified that the Veteran's complete service treatment records were unavailable and invited the Veteran to forward any service treatment records to VA. The Veteran has subsequently submitted treatment records concerning his car accident in-service and exposure to radiation, but not his full service treatment record. The Board points out that case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Also of record and considered in connection with the appeal is the transcript of the June 2014 Board hearing. The Board finds that the hearing was legally sufficient. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to a service connection for colon cancer. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection for Colon Cancer

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and a malignant tumor becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

The Veteran is claiming service connection for colon cancer due to ionizing radiation. The Board notes that although the claim was initially developed on the basis of exposure to Agent Orange as well, the Veteran has clarified in the record that herbicides did not cause his colon cancer. Treatment records reflect of a diagnosis of colon cancer in February 2007. Therefore, the first element of service connection has been met.

The Veteran has not alleged that the claimed condition manifested during service. The limited service treatment records do not support such a finding. Rather, the Veteran contends that his condition is a result of exposure to ionizing radiation during service. Service records include a DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, which documents that the Veteran was exposed in service to an accumulative lifetime dose of .006 rem of radiation.   

VA regulations provide for service connection for conditions claimed to be due to exposure to ionizing radiation if established in any of three different ways. See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 21 (1997). First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112 (c) and 38 C.F.R. § 3.309 (d). Second, service connection can be established under 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease. Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions. See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

First, a "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" includes on site participation in a test involving the atmospheric detonation of a nuclear device. 38 C.F.R. § 3.309 (d)(3)(ii). The term onsite participation includes during the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test decontamination of equipment used during the nuclear test. 38 C.F.R. § 3.309 (d)(3)(iv)(C). It also includes service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1959 through April 30, 1959. 38 C.F.R. § 3.309 (d)(3)(iv)(C).

The Veteran's service records indicate that the Veteran that the Veteran was stationed on Enewetak between 1979 and 1980. The Veteran's service records state that his duties were part of phase three of Enewetak Atoll clean up. Specifically, his duties were coordination and accomplishment of the movement of all types of supplies and materials, both intra and inter island, in support of the Defense Nuclear Agency's radiological cleanup of the remote Enewetak Atoll, in the Marshall Islands. 

The Veteran testified in a June 2014 Board hearing that he participated in the removal of contaminated soil and debris. The Veteran provided information that there were nuclear weapons testing conducted at Enewetak Atoll between 1948 and 1958. The Veteran provided evidence and statements to the level of radioactivity at Enewetak Atoll. The Veteran stated that the lagoon at the atoll had an elevated plutonium reading. He stated that the northern portions of the atoll were considered to not be liveable for 30 to 100 years after the completion of the clean-up project. The Veteran stated he lived on a northern island in the atoll. The Veteran stated that he worked at the site of the containment dome. He stated that this area was more contaminated than the material he disposed. The Veteran stated that there were 43 nuclear weapon accidents at the atoll. The Veteran stated that radioactive elements were scattered throughout the atoll.

The Board finds that the Veteran did not participate in radiation-risk activity as defined by the provisions of 38 C.F.R. § 3.309. Although the Veteran states and cites to information concerning the level of radiation risk at Enewetak Atoll, 38 CFR 3.309 is specifically defines what VA considers a "radiation-risk" activity. While the Veteran was located at Enewetak Atoll, he was there after April 30, 1958. The Veteran was part of a radiological cleanup project on the atoll. However, the Veteran was stationed on the atoll in 1979, well after the 6 month period following an atmospheric nuclear test. Because the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not found to be a "radiation-exposed veteran" and the presumption afforded such veterans pursuant to 3.309 does not apply to the Veteran. 

The Veteran may establish service connection based on 38 C.F.R. § 3.311 which provides instruction on the development of claims based on exposure to ionizing radiation. Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation. These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311 (a)(2)(iii).

A "radiogenic disease,"  defined in 38 C.F.R. § 3.311, is as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer. 38 C.F.R. § 3.311 (b)(2)(i)-(xxiv). Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Pursuant to 38 C.F.R. § 3.311 a dose assessment and medical advisory opinion was obtained to determine if the Veteran's exposure would likely cause his colon cancer. An opinion from the Post-9/11 Environmental Health Service (Environmental Opinion) stated that the Veteran's total lifetime accumulated dose of radiation did not exceed .006 rem. The Environmental Opinion also cited a letter from the Army Public Health Center which indicated that the Veteran was exposed no more than 6mSV (0.6 rem). The Environmental Opinion cited The Health Physics Society Position statement PS010-3, Radiation Risk Perspective from May 2016, which state that radiation levels below about 100 mSv (10 rem) above background from all sources combined have radiation effects in people that are not statistically different from zero. The average annual equivalent dose from natural background radiation in the United States is about 3 mSv (0.3 rem). The Environmental Opinion opined that since the Veterans' lifetime total radiation does did not exceed .1 Sv (10 rem) above natural background it is unlikely that colon cancer was caused by exposure to ionizing radiation during military service. 

An advisory opinion from the Director of Compensation Service also provided a negative opinion. The opinion stated that the Veteran had no family history of cancer and his post-military occupation is unknown in the record.  It stated that the Veteran has a history of smoking an undetermined amount and frequency for an indeterminate period. Its advisory opinion relied on the Environmental Opinion, opining that there is no reasonable possibility that the Veteran's colon cancer can be attributed to ionizing radiation exposure while in military service. 

Concerning the Veteran's level of exposure, the Veteran disputes the mechanism of measurement of radiation and his total lifetime exposure to radiation. In the first instance the Veteran has stated and provided evidence the badges worn to measure radiation exposure were not accurate. He further stated that he did not consistently wear a radiation exposure badge. Concerning the actual levels of exposure to radiation, the Veteran stated that his Form DA 3484 and 28-R form have different measurement levels. 

The evidence in the record does not contain the 28-R form and the Veteran testified at the June 2014 Board hearing that he did not have this form. The DA 3484 demonstrates that the Veteran was exposed to radiation while at the atoll. The form delineates level of exposure. However DA 3484 states that when a film badges do not have visible patters to report radiation level but which have been significantly damaged by heat/humidity they have been assigned a letter corresponding to it. One note shows that the Veteran was exposed to "Note F" in October 1979. A key to these notes state for "Note F" "No evidence of exposure. Minimum detectable dose is 1.3 rem gamma or beta, .085 rem x-ray." The Veteran also stated there are other discrepancy between his DD 1141 and DA 3484. 

In April 2014, a registered oncology nurse submitted a medical opinion concerning the Veteran's cancer. The nurse stated that there were nuclear tests at Enewetak Atoll from 1946-1958. The nurse reported that the water the Veteran used to bath with had high level of contamination. The nurse stated that based on the reports of the Veteran's exposure to radiation may be much more than reported. The nurse stated that based on Note F of his DD he may have had exposure as high as 1300 mR. She opined that based on 12 years of experience in the field of oncology she believed that there is a high likelihood that the Veteran's disease and radiation exposure were related.

The Veteran provided an email response from the American Cancer Society that stated that it is impossible to make a determination on whether cancer was caused by radiation or non-radiation activities. The letter stated that absence of any other factors, exposures to an unknown amount of atomic substances will be weighed more heavily in the risk equation. 

The Board finds that given the evidence presented, the Veteran's radiation exposure did not cause his radiogenic disease of colon cancer. First the Board notes that Environmental Opinion and the Director of Compensation advisory opinion determined that the Veteran's dose of radiation likely did not cause his cancer. In determining this opinion each opinion reviewed the full record, including the Veteran's DD 3484. 

The Veteran stated that he was exposed to more radiation because he did not consistently wear his radiation measurement badge, and showered and brushed his teeth with contaminated water. The Veteran also stated that he possibly ate radioactive material when he was on his job site. The Board finds that the Veteran's assertion that he had a higher dose than his form state is not competent. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303  (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). There is no evidence in the record that shows that the Veteran is an expert in radiation exposure. Therefore, his assertion that he was exposed to greater levels of radiation than his records report is not credible. Also, the Environmental Opinion and the advisory opinion took into account the Veteran's statements and still found that the level of radiation likely did not cause the Veteran's colon cancer.

The Board finds the Veteran's private medical opinion from the Veteran's registered nurse competent and credible. However, the Board finds the opinion less probative than the advisory opinions concerning radiation exposure. In this the Board notes that dose amount determination and opinion to the likelihood of radiation causing radiogenic diseases were generated by an expert in the field environmental medicine and therefore, provides more probative weight than a registered nurse. 

The Board finds that the letter from the American Cancer Society is competent and credible. However, the letter holds little probative weight. The Board notes that the letter stated that the "exposures to an unknown amount of atomic substances will be weighed more heavily in the risk equation," however the dose assessment conducted by VA and subsequent opinion is designed to ascertain the exposure amount and provide an opinion as to whether exposure likely caused the radiogenic disease in this Veteran. Therefore, the dose assessment and opinion inherently has more probative weight than the letter sent by the American Cancer Society because the opinion were based on gathered facts on this specific Veteran. 

Thus, the Board finds that the most probative weight demonstrates that the Veteran's radiogenic disease was not caused by radiation exposure in service. 

Third, and notwithstanding the above, the United States Court of Appeals for Veterans Claims (Court) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In July 2011, the Veteran stated that while serving on the atoll he developed a blister. He stated that the blister was drained and bandaged, but began to swell. The Veteran stated that he was given bed rest for two weeks. 

In the June 2014 Board hearing, the Veteran testified that he had a blister that was drained by a medic. The Veteran testified that the next day his leg was swollen. He stated that he was sent a doctor who prescribed him mediation and put on bed rest. The Veteran stated that he could not find the report of his leg injury and that a record of this was placed in another serviceman's file. 

As stated above, there are no service treatment records for the Veteran. Therefore, there are no records of the Veteran's leg injury. 

The Board finds that the Veteran is competent to report a blister that caused his leg to swell, which required him to receive medical treatment. However, implicit in the Veteran's claim is his blister was exposed to radiation causing his leg to swell that inevitably led to his colon cancer. The Veteran's assertion is not competent. The Veteran is not competent to determine whether he was exposed to radiation to cause the development of colon cancer. See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Further, as stated above, the Veteran had a dose assessment conducted, which reviewed the entire claims file and determined that there was no reasonable possibility of radiation exposure to cause the Veteran's cancer. Finally, there is no competent and credible evidence that the blister was the precursor or onset of colon cancer or that manifestations of colon cancer were present within one year of service discharge.

Therefore, the Board finds that there is no nexus between the Veteran's colon cancer and the Veteran's in-service blister. 

For the reasons set forth above, the Board finds that there is a preponderance of the evidence against finding that the current colon cancer was incurred in service or presumed by service. The benefit-of-the-doubt rule does not apply, and entitlement to service-connection for colon cancer is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 
 
III. Reopening Traumatic Brain Injury

The Board finds new and material evidence to reopen the Veteran's claim for entitlement to service connection for TBI. 

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed. 38 C.F.R. §§ 20.1100, 20.1103. The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the AOJ's actions, given the previous unappealed denial of the claim on appeal, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claims for service connection. This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis. See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

An April 2008 rating decision denied the Veteran's claim for service connection for TBI because there was no evidence of any current diagnosed residuals of abrasions and lacerations with any link to the Veterans in-service car accident. The Veteran did not appeal, and new and material evidence was not received within the appellate period; thus the April 2008 rating decision is final. 38 C.F.R. §§ 20.200.

Since April 2008, new evidence has been added to the claims file. This includes a March 2010 medical opinion from the Veteran's VA primary care physician. The letter states that the Veteran's current residuals of head, face, and mouth trauma are at least as likely as not related to injuries he suffered in the military. Also in the record is a VA medical record from November 2014 which documents the Veteran having right temporal pain. The Veteran's physician suspected trigeminal neuralgia. This new evidence when considered with previous evidence of record, relates to the unestablished fact of a current disability necessary to substantiate the claim. 

Since the Veteran has provided new and material evidence, reopening this claim is in order. Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).


ORDER

Service connection for colon cancer as due to ionizing radiation exposure is denied.

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of traumatic brain injury also claimed as left orbital fracture; to this extent only, the appeal is granted. 


REMAND

Having reopened the previously denied claim for service connection for TBI, the Board finds that additional development is required.

There is evidence that the Veteran has of residuals of TBI, with a possibility of diagnosis of trigeminal neuralgia. The Veteran's primary care doctor also provided a nexus opinion in March 2010, which states that the Veteran has residuals of TBI, but does not name them. The Veteran was involved in a car accident in September 1980 while in-service. See e.g. Fort Carson U.S. Army Hospital orthopedic service note dated September 19, 1980, received in January 2017. Therefore, the Board finds that a VA examination is necessary to clarify the whether the Veteran has residuals of TBI and if so the likely etiology of his residuals. See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any updated medical records pertaining to the Veteran's claim for residuals of TBI.

2. Schedule the Veteran for a VA examination from an appropriate VA medical examiner. Provide the examiner with the claims file including a copy of this REMAND and any relevant evidence in Virtual VA or Veterans Benefits Management System (VBMS). After a complete review of the record and an examination, the examiner should respond to the following:

The examiner is asked to provide an opinion regarding the nature and etiology of TBI residuals the Veteran may have, if any:

 a. The examiner must provide an opinion, based on the record, regarding whether it is at least likely as not (a 50 percent or greater probability) the Veteran has any residuals related to TBI.

The examiner must specifically address the Veteran's medical records of his right temporal pain in November 2014 and the Veteran's primary care physician's letter that stated the Veteran had residuals caused by a TBI in service.  

b. If the examiner finds residuals of TBI the examiner must provide an opinion, based on the record, regarding whether it is at least likely as not (a 50 percent or greater probability) that his TBI residuals had their onset in service, was manifest within one year of service, or is otherwise related to the Veteran's active duty service. 
 
The examiner must address the Veteran's primary care physician's letter that stated the Veteran's residuals were caused by an in-service car accident. 

The examination must provide a clear medical rationale for all opinions offered. 

3. The AOJ should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


